DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,079,725. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 11,079,725
Claim 1:  A method of controlling a machine on a worksite to perform an operation comprising: identifying geo-referenced soil characteristic data for the worksite that was generated prior to the machine performing the operation at the worksite; collecting worksite data, with a sensor on the machine, as the machine is performing an operation at the worksite, the worksite data corresponding to a portion of the worksite; generating a predictive model based on the geo-referenced soil characteristic data and the worksite data; calculating an error value indicative of model error based on a comparison of model values from the generated predictive model to worksite values in the collected worksite data; calculating a model quality metric, for the predictive model, indicative of model accuracy, based on the error value; determining, while the machine is performing the operation at the worksite, whether the predictive model is a qualified predictive model based on the calculated model quality metric and if so, controlling a subsystem of the machine, using the qualified predictive model, to perform the operation.
Claim 1:  A method of controlling a machine on a worksite to perform an operation, comprising: identifying geo-referenced vegetative index data for the worksite that was generated prior to the machine performing the operation at the worksite; collecting field data, with a sensor on the machine, as the machine is performing an operation at the worksite, the field data corresponding to a portion of the worksite; generating a predictive model based on the geo-referenced vegetative index data and the field data; calculating an error value indicative of model error based on a comparison of model values from the generated predictive model to field values in the collected field data; calculating a model quality metric, for the predictive model, indicative of model accuracy, based on the error value; determining, while the machine is performing the operation at the worksite, whether the predictive model is a qualified predictive model based on the calculated model quality metric and if so, controlling a subsystem of the machine, using the qualified predictive model, to perform the operation.


As described above, claim 1 of U.S. Patent No. 11,079,725 disclose all limitations of claim 1 of the current application except that the data is vegetative index data instead of soil characteristic data.  It would have been obvious to one of ordinary skill in the art to apply the predictive model generating and qualifying teachings to different types of agricultural data such as soil characteristic data instead of or in addition to vegetative index data.  Dependent claims 2-10 of U.S. Patent No. 11,079,725 disclose all limitations of dependent claims 2-10 of the current application.  Claims 11-20 of U.S. Patent No. 11,079,725 and the current application disclose similar limitations to claims 1-10 and are rejected based on the grounds set forth above.

	Allowable Subject Matter
Claims 1-20 would be allowable upon resolution of the nonstatutory doubling rejections.
The following is an examiner’s statement of reasons for allowance:
Baumgarten et al., US Patent Application Publication no. 2012/0004813 discloses generating a predictive model based on geo-referenced agricultural data and determining a quality of the model1. 
Acheson et al., US Patent Application Publication no. 2016/0330906 discloses using a planting map generated prior to a harvest operation as a reference to control operation of a harvester and modifying control of the harvester during operation based on sensed environmental data2.
Cavender-Bares, US Patent Application Publication no. 2020/0125098 discloses generating a predictive model based on soil characteristic data.
The prior art of record does not teach or suggest the combination of generating a predictive model based on geo-referenced soil characteristic data collected as a machine is performing an operation, calculating a model quality metric based on an error value indicative of model error calculated based on a comparison of model values from the generated predictive model to worksite values in the collected worksite data,  and determining, while the machine is performing the operation, whether the predictive model is a qualified model based on the calculated model quality metric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 21, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Baumgarten was cited in the 7/15/21 IDS.
        2 Acheson was cited in the 7/15/21 IDS.